MEMORANDUM **
Mahmood Yoonessi appeals pro se from the district court’s judgment dismissing his *629civil rights action against the Medical Board of California, other medical associations, and various individuals, arising from proceedings that resulted in the loss of his New York and California medical licenses. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Lee v. City of Los Angeles, 250 F.3d 668, 679-80 (9th Cir.2001), we affirm.
On appeal, Yoonessi fails to offer argument concerning the specific legal bases of the district court’s many well-reasoned rulings. See Fed. RApp. P. 28(a)(9)(A) (appellant’s brief must contain “appellant’s contentions and the reasons for them, with citations to the authorities and parts of the record on which the appellant relies”). We nevertheless agree with the district court that it lacked personal jurisdiction over many of the defendants, and that Yoonessi failed to state a claim with respect to the others. We therefore affirm the district court’s judgment for the reasons stated in its dismissal orders dated January 10, 2005; January 18, 2005; February 25, 2005; March 22, 2005; March 30, 2005; April 22, 2005; and July 5, 2005.
Yoonessi’s remaining contentions also lack merit.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.